 1                                                                        The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
      JEREMY SCHNEIDER, an individual,
10
                      Plaintiff,                                      Case No.: 2:19-cv-00332-TSZ
11
              vs.                                                     STIPULATED ORDER
12                                                                    REGARDING
      THE ULTIMATE SOFTWARE GROUP, INC., a                            ELECTRONICALLY STORED
13    Delaware corporation,                                           INFORMATION

14                    Defendant.

15

16           The parties hereby stipulate to the following provisions regarding the discovery
17   of electronically stored information (“ESI”) in this matter:
18   A.      General Principles
19           1.      An attorney’s zealous representation of a client is not compromised by conducting
20   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
21   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
22   contributes to the risk of sanctions.
23           2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be
24   applied in each case when formulating a discovery plan. To further the application of the
25   proportionality standard in discovery, requests for production of ESI and related responses should
26   be reasonably targeted, clear, and as specific as possible.


          STIPULATED ORDER REGARDING                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
          ELECTRONICALLY STORED                                                                         P.C.
          INFORMATION - 1                                 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
 1   B.      ESI Disclosures

 2           Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the

 3   parties, each party shall disclose:

 4           1.      Custodians. The five custodians most likely to have discoverable ESI in their

 5   possession, custody or control. The custodians shall be identified by name, title, connection to the

 6   instant litigation, and the type of the information under his/her control.

 7           2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared

 8   drives, servers, etc.), if any, likely to contain discoverable ESI.
 9           3.      Third-Party Data Sources. A list of third-party data sources, if any, likely
10   to contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud”
11   storage, etc.) and, for each such source, the extent to which a party is (or is not) able to preserve
12   information stored in the third-party data source.
13           4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable
14   ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically
15   identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.
16   P. 26(b)(2)(B).
17   C.      Preservation of ESI
18   The parties acknowledge that they have a common law obligation to take reasonable and
19   proportional steps to preserve discoverable information in the party’s possession, custody or
20   control. With respect to preservation of ESI, the parties agree as follows:
21           1.      Absent a showing of good cause by the requesting party, the parties shall not
22   be required to modify the procedures used by them in the ordinary course of business to back-
23   up and archive data; provided, however, that the parties shall preserve all discoverable ESI in
24   their possession, custody or control.
25           2.      All parties shall supplement their disclosures in accordance with Rule 26(e)
26   with discoverable ESI responsive to a particular discovery request or mandatory disclosure


          STIPULATED ORDER REGARDING                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
          ELECTRONICALLY STORED                                                                          P.C.
          INFORMATION - 2                                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
 1   where that data is created after a disclosure or response is made (unless excluded under (C)(3)

 2   or (D)(1)-(2) below).

 3           3.     Absent a showing of good cause by the requesting party, the following
 4   categories of ESI need not be preserved:
 5                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.
 6
                    b.        Random access memory (RAM), temporary files, or other ephemeral
 7
     data that are difficult to preserve without disabling the operating system.
 8
                    c.        On-line access data such as temporary internet files, history, cache,
 9
     cookies, and the like.
10

11                  d.        Data in metadata fields that are frequently updated automatically, such as

12   last-opened dates (see also Section (E)(5)).

13                  e.        Back-up data that are substantially duplicative of data that are more
14   accessible elsewhere.
15
                    f.        Server, system or network logs.
16
                    g.        Data remaining from systems no longer in use that is unintelligible on the
17
     systems in use.
18

19                  h.        Electronic data (e.g. email, calendars, contact data, and notes) sent to or

20   from mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that a copy

21   of all such electronic data is routinely saved elsewhere (such as on a server, laptop, desktop

22   computer, or “cloud” storage).

23   D.      Privilege

24           1.     With respect to privileged or work-product information generated after the filing

25   of the complaint, parties are not required to include any such information in privilege logs.

26           2.     Activities undertaken in compliance with the duty to preserve information are


          STIPULATED ORDER REGARDING                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
          ELECTRONICALLY STORED                                                                          P.C.
          INFORMATION - 3                                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
 1   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

 2           3.        Information produced in discovery that is protected as privileged or work product

 3   shall be immediately returned to the producing party, and its production shall not constitute a

 4   waiver of such protection, if: (i) such information appears on its face to have been inadvertently

 5   produced or (ii) the producing party provides notice within 15 days of discovery by the producing

 6   party of the inadvertent production.

 7           4.        Privilege Log Based on Metadata. The parties agree that privilege logs shall

 8   include a unique identification number for each document and the basis for the claim (attorney-

 9   client privileged or work-product protection). For ESI, the privilege log may be generated using

10   available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title

11   and date created. Should the available metadata provide insufficient information for the purpose

12   of evaluating the privilege claim asserted, the producing party shall include such additional

13   information as required by the Federal Rules of Civil Procedure.

14   E.      ESI Discovery Procedures

15           1.        On-site inspection of electronic media. Such an inspection shall not be permitted

16   absent a demonstration by the requesting party of specific need and good cause or by agreement

17   of the parties.

18           2.        Search Methodology. The parties shall timely attempt to reach agreement on
19   appropriate search terms, or an appropriate computer- or technology-aided methodology, before
20   any such effort is undertaken. The parties shall continue to cooperate in revising the
21   appropriateness of the search terms or computer- or technology-aided methodology.
22   In the absence of agreement on appropriate search terms, or an appropriate computer- or
23   technology-aided methodology, the following procedures shall apply:
24                     a.     A producing party shall disclose the search terms or queries, if any, and
25   methodology that it proposes to use to locate ESI likely to contain discoverable information. The
26   parties shall meet and confer to attempt to reach an agreement on the producing party’s search


          STIPULATED ORDER REGARDING                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
          ELECTRONICALLY STORED                                                                         P.C.
          INFORMATION - 4                                 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
 1   terms and/or other methodology.

 2                  b.      If search terms or queries are used to locate ESI likely to contain

 3   discoverable information, a requesting party is entitled to no more than 5 additional terms or

 4   queries to be used in connection with further electronic searches absent a showing of good cause

 5   or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

 6   requesting party within 14 days of receipt of the producing party’s production.

 7                  c.      Focused terms and queries should be employed; broad terms or queries,

 8   such as product and company names, generally should be avoided. Absent a showing of good

 9   cause, each search term or query returning more than 250 megabytes of data is presumed to be

10   overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

11   types.

12                  d.      The producing party shall search both non-custodial data sources and ESI

13   maintained by the custodians identified above.

14            3.    Format. The parties agree that ESI will be produced to the requesting party with

15   searchable text, in a format to be decided between the parties. Acceptable formats include, but are

16   not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),

17   single-page TIFFs (only with load files for e-discovery software that includes metadata fields

18   identifying natural document breaks and also includes companion OCR and/or extracted text

19   files),and searchable PDF. Unless otherwise agreed to by the parties, files should be produced in

20   searchable PDF format.

21            4.    De-duplication. The parties may de-duplicate their ESI production across custodial
22   and non-custodial data sources after disclosure to the requesting party.
23            5.    Metadata Fields. If the requesting party seeks metadata, the parties agree that only
24   the following metadata fields need be produced: document type; custodian and duplicate
25   custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file
26   path; date and time created, sent, modified and/or received; and hash value.


        STIPULATED ORDER REGARDING                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
        ELECTRONICALLY STORED                                                                           P.C.
        INFORMATION - 5                                   1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
 1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2        Dated: September 29, 2019.

 3   VANGUARD LAW, LLC                       OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.
 4
     _/s/ Spencer Nathan Thal_____________   _/s/ Jaime N. Cole_________________
 5   Spencer Nathan Thal, WSBA #20074        Jaime N. Cole, WSBA# 47258
     Vanguard Law, LLC                       Anthony B. Byergo, WSBA #50929
 6
     PO Box 939                              1201 Third Avenue, Suite 5150
 7   Poulsbo WA 98370                        Seattle, WA 98101
     Phone: 206-488-8344                     Phone: 206-693-7057
 8   Email: spencer@vanguardlawfirm.com      Email: Jaime.cole@ogletree.com
     zach@vanguardlawfirm.com                Anthony.byergo@ogletree.com
 9
     Attorney for Plaintiff                  Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATED ORDER REGARDING               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
      ELECTRONICALLY STORED                                                                      P.C.
      INFORMATION - 6                              1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                           Phone: 206-693-7057 | Fax: 206-693-7058
 1                                            ORDER

 2         Based on the foregoing, IT IS SO ORDERED.

 3   DATED this 6th day of September, 2019.
 4

 5

 6
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       STIPULATED ORDER REGARDING              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
       ELECTRONICALLY STORED                                                                     P.C.
       INFORMATION - 7                             1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                           Phone: 206-693-7057 | Fax: 206-693-7058
 1                 ADDITIONAL PROVISIONS FOR MORE COMPLEX CASES

 2          In addition to the provisions set forth in the Model ESI Agreement above, parties may

 3   find the following provisions appropriate and useful in addressing more complicated ESI

 4   discovery issues. The complexity of ESI discovery varies from case to case and is not

 5   necessarily tied to the number or size of the parties or the amount in controversy. The additional

 6   provisions below are intended to assist parties in anticipating and addressing early on more

 7   complicated ESI discovery issues but may not be appropriate or necessary in every case. The

 8   following provisions are intended as suggested provisions from which parties may pick and

 9   choose, taking into consideration the needs of the particular case.

10          1.           Search Methodology.

11          Upon reasonable request and if appropriate for the particular case, a party shall also

12   disclose information relating to network design, the types of databases, database dictionaries, the

13   access control list and security access logs and rights of individuals to access the system and

14   specific files and applications, the ESI document retention policy, organizational chart for

15   information systems personnel, or the backup and systems recovery routines, including, but not

16   limited to, tape rotation and destruction/overwrite policy.

17          2.      Format.

18                  a.        Each document image file shall be named with a unique Bates Number (e.g.

19   the unique Bates Number of the page of the document in question, followed by its file extension).

20   File names should not be more than twenty characters long or contain spaces. When a text-

21   searchable image file is produced, the producing party must preserve the integrity of the

22   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

23   the revision history. The parties shall produce their information in the following format: single-

24   page images and associated multi-page text files containing extracted text or with appropriate

25   software load files containing all requisite information for use with the document management

26   system (e.g., Concordance® or Summation®), as agreed to by the parties.


        STIPULATED ORDER REGARDING                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
        ELECTRONICALLY STORED                                                                          P.C.
        INFORMATION - 8                                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                 Phone: 206-693-7057 | Fax: 206-693-7058
 1                  b.      If appropriate to the particular case, the parties shall consider whether or

 2   not the full text of each electronic document shall be extracted ("Extracted Text") and produced

 3   in a text file. If the parties so agree, the Extracted Text shall be provided in searchable ASCII text

 4   format (or Unicode text format if the text is in a foreign language) and shall be named with a

 5   unique Bates Number (e.g. the unique Bates Number of the first page of the corresponding

 6   production version of the document followed by its file extension).

 7                  c.      If a document is more than one page, the unitization of the document and

 8   any attachments and/or affixed notes shall be maintained as they existed in the original document.

 9          3.      Metadata Fields. The parties are to confer and agree on whether metadata is to be

10   produced or may be excluded from discovery. Metadata may not be relevant to the issues

11   presented or, if relevant, may not be reasonably subject to discovery, or may be subject to cost-

12   shifting, considering the factors set forth in Fed. R. Civ. P. 26(b)(2)(C). For example, if one party

13   is producing only paper documents, and the other party is producing ESI, the parties should

14   confer on whether the additional cost and burden of producing metadata by the party

15   producing ESI is reasonable or should be shifted under the facts and circumstances of the case.

16   If the parties agree to produce metadata, and unless otherwise agreed, each party shall produce

17   the following metadata associated with ESI to the extent reasonably accessible: (a) the author(s)

18   of the ESI; (b) the recipient(s) of the ESI; (c) the date the ESI was created; and (d) the source

19   from which the ESI was produced. The “source” of ESI shall be the name of the person who

20   was the custodian of the ESI or, if the name of a person is not available, the storage

21   location (e.g., “Regulatory Shared Drive–Wayne, PA”). This information will be included in

22   the “Author,” “Recipient,” “Date,” and “Source” fields (respectively) for each document in the

23   load file associated with the document images. Although it is presumed generally that the

24   above list of metadata fields will be provided, the list of metadata fields is intended to be flexible

25   and may be changed by agreement of the parties, particularly in light of advances and changes

26   in technology, vendor and business practices.


        STIPULATED ORDER REGARDING                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
        ELECTRONICALLY STORED                                                                           P.C.
        INFORMATION - 9                                   1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
 1          4.      Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

 2   electronic format, the production of hard-copy documents shall include a cross-reference file that

 3   indicates document breaks and sets forth the Custodian or Source associated with each produced

 4   document. Hard-copy documents shall be scanned using Optical Character Recognition

 5   technology and searchable ASCII text files shall be produced (or Unicode text format if the text

 6   is in a foreign language), unless the producing party can show that the cost would outweigh the

 7   usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

 8   and will not result in accurate or reasonably useable/searchable ESI). Each file shall be named

 9   with a unique Bates Number (e.g. the Unique Bates Number of the first page of the corresponding

10   production version of the document followed by its file extension).

11          5.      Privilege Log Based on Metadata. The parties agree that privilege logs shall

12   be provided 30 days after the date agreed upon for final production in this matter.

13

14

15

16

17

18

19

20

21

22

23

24

25

26


        STIPULATED ORDER REGARDING                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
        ELECTRONICALLY STORED                                                                          P.C.
        INFORMATION - 10                                 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                 Phone: 206-693-7057 | Fax: 206-693-7058
